Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to application filed on 09/03/2021.
	Priority Date: Prov [01/29/2021]
Claim Status:
Pending claims : 1-20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas grouping include: 
(a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People ]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for e-detection of fraudulent transactions 
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations to: 
receive purchase data identifying a transaction by a customer using a first…; obtain customer data for the customer; 
obtain … data for the …; obtain node data that includes a plurality of customer-… nodes and links between at least a portion of the plurality of customer-… nodes; 
generate features for each of the plurality of customer… nodes based on the customer data and the … data corresponding to each node; 
generate a trust value based on the node data and the features; 
generate a purchase response based on the trust value; and 
transmit the purchase response to another ....  

The claimed method/system/machine simply describes series of steps for  e-detection of fraudulent transactions.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting processor, customer device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using processor, customer device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 11, and 18.  
Furthermore, the dependent claims 2-10, 12-17 and 19-20 do not resolve the issues raised in the independent claims. The dependent claims 2-10, 12-17 and 19-20 are directed towards using generating the node data based on the customer data and the device data; extracting a customer identifier and a device identifier from the purchase data; generating the trust value comprises applying a machine learning model to the generated features; wherein the machine learning model comprises a customer risk assessment model a device risk assessment model, and generating a trust value based on the node data and the features; generating a purchase response based on the trust value; and transmitting the purchase response to another computing device.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-10, 12-17 and 19-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al (US  2020/0126085 A1) in view of Kursun (US 2020/0167786 A1). 

	Ref claim 1, Roche discloses a system comprising: 
	a computing device comprising at least one processor and configured (para [0005]; via a processor of an authentication system…[0017]; via a decision making system to detect and prevent fraudulent transactions…);to: 
	receive purchase data identifying a transaction by a customer using a first device (para [007]; via the method includes receiving, by an authentication system, device data  associated with a computing device used by a customer during a checkout process….and retrieving a customer token associated with the customer payment instrument…device and customer score/additional security protocol to confirm the current transaction is fraudulent…); 
	obtain customer data for the customer (para [0017-18]; via pro-active fraud detection system …the customer …to go through the additional security protocols only if the likelihood of a fraudulent transaction is high …[0019]; via system that collects  a variety of data and determines …base upon data…a variety of contextual data related to the customer…); 
	obtain device data for the device (para [0019]; via the system that collects…and gather device data from a computing device data, the customer is using for accessing a merchant website for particular transaction…); 
	obtain node data that includes a plurality of customer-device nodes and links between at least a portion of the plurality of customer-device nodes (para [0019]; via system that collects a variety of data and determines …base upon data…a variety of contextual data related to the customer…; 
	[[generate features for each of the plurality of customer-device nodes based on the customer data and the device data corresponding to each node]]; 
	generate a trust value based on the node data and the features (para [0057]; via the pre-transaction system 310 compute the customer and payment score 335…determine whether the customer 305 is a fraudulent individual/credit risk…customer profile…); 
	generate a purchase response based on the trust value (para [0066]; via the pre-transaction system 125 determines…and that the computing device not made fraudulent purchases in the past, and assign and aggregate weights obtain the device score …[0068-69]; via the customer score/checkout process/product being purchased, merchant  seller…AI and machine learning modeling to produce the customer score…[0071]; via the overall score is less than the fraud  threshold…allow…); and 
	transmit the purchase response to another computing device (para [0081]; via the customer/the pre-transaction system 125…ex. if the customer has high device score and customer score but the 3DS protocol indicates that customer is likely not trustworthy, the system 125 may opt to start the 3DS protocol for additional authentication [implied transmit to additional device…).  
Roche does not explicitly disclose the step to generate features for each of the plurality of customer-device nodes based on the customer data and the device data corresponding to each node
However, Kursun being in the same field of invention discloses the step to generate features for each of the plurality of customer-device nodes based on the customer data and the device data corresponding to each node (para [0030-31]; via a system and method for detecting and remediating through the generation and analysis of dynamic directed graphs of networked accounts and transactions …, and the edges of the dynamic directed graph represent transactions between the nodes…[0045-47]; the machine learning system 120…comprise a deep learning system like deep neural networked-based/functions like decision trees and regression techniques…[0066]; via the graph generation application 350 includes node data 352, edge data 354/plurality of nodes…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Roche to include the disclosures as taught by Kursun to facilitate generating features of transaction nodes…).

	Ref claim 2, Roche discloses inview of Kursun the system of claim 1,
	However, Kursun specifically disloses, wherein the computing device is configured to generate the node data based on the customer data and the device data (para [0030-31]; via a system and method for detecting and remediating through the generation and analysis of dynamic directed graphs of networked accounts and transactions …, and the edges of the dynamic directed graph represent transactions between the nodes…[0066]; via the graph generation application 350 includes node data 352, edge data 354/plurality of nodes…).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Roche to include the disclosures as taught by Kursun to facilitate generating features of transaction nodes…).
	Ref claim 3, Roche discloses the system of claim 1, wherein the computing device is configured to: extract a customer identifier and a device identifier from the purchase data; obtain the customer data based on the customer identifier; and obtain the device data based on the device identifier (para [007]; via the method includes receiving, by an authentication system, device data  associated with a computing device used by a customer during a checkout process…[0030]; via the data collection system 110 gather variety of data…unique identifier of the computing device 107… the contextual data 145 include customer information [identifier]…).44
	Ref claim 4, Roche discloses the system of claim 1, wherein the generated features comprise velocity based features and geospatial based features (para [0030]; via the data collection system 110 gather variety of data…determining computing device is trustworthy device… contextual 145 include customer information [implied geospatial based features…).  
	Ref claims 5-6, Roche inview of Kursun discloses the system of claim 1, 
However, Kursun, specifically discloses, wherein generating the trust value comprises applying a machine learning model to the generated features, wherein the machine learning model is trained based on customer data for a plurality of customers and device data for a plurality of devices associated with the plurality of customers (para [0030-31]; via a system and method for detecting and remediating through the generation and analysis of dynamic directed graphs of networked accounts and transactions …, and the edges of the dynamic directed graph represent transactions between the nodes…[0045-47]; the machine learning system 120…comprise a deep learning system like deep neural networked-based/functions like decision trees and regression techniques…[0066]; via the graph generation application 350 includes node data 352, edge data 354/plurality of nodes…). 
	Ref claims 7-8, Roche discloses the system of claim 5, wherein the machine learning model comprises a customer risk assessment model a device risk assessment model, wherein the generated features comprise customer features based on the customer data and device features based on the device data, and wherein the computing device is configured to apply the customer risk assessment model to the customer features and the device risk assessment model to the device features, and wherein the purchase response indicates whether the transaction is fraudulent (para [0057]; via the pre-transaction system 310 compute the customer and payment score 335…determine whether the customer 305 is a fraudulent individual/credit risk…customer profile…).
	Ref claim 9, Roche discloses the system of claim 8, wherein the computing device is configured to compare the trust value to a predefined threshold, and generate the purchase response indicating that the transaction is fraudulent based on the comparison (para [0071]; via the overall score is less than the fraud  threshold…allow… [0081]; via the customer/the pre-transaction system 125…ex. if the customer has high device score and customer score but the 3DS protocol indicates that customer is likely not trustworthy, the system 125 may opt to start the 3DS protocol for additional authentication [implied transmit to additional device…).  45
	Ref claim 10, Roche discloses the system of claim 1, wherein the transmitted purchase response causes another computing device to either allow, or disallow, the transaction (para [0068-69]; via the customer score/checkout process/product being purchased, merchant  seller…AI and machine learning modeling to produce the customer score…[0071]; via the overall score is less than the fraud  threshold…allow…); 
Claim 11 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 12 is rejected as per the reasons set forth in claim 2

	Claim 13 is rejected as per the reasons set forth in claim 3.  
Claim 14 is rejected as per the reasons set forth in claim 5

Claim 15 is rejected as per the reasons set forth in claim 747

Claim 16 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 17 is rejected as per the reasons set forth in claim 2

Claim 18 is rejected as per the reasons set forth in claim 3
  
	Claim 19 is rejected as per the reasons set forth in claim 5
 	 Claim 20 is rejected as per the reasons set forth in claim 7
  


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Yuting et al (US  2020/0134628 A1 discloses Machine Learning System for taking Control Action
Butler et al (US 11,276,023 B1) discloses Machine Learning Optimization for Fraud Detection.

BACKMAN et al (WO 2020097277 A1) discloses Secondary Fraud detection during Transaction Verifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698